DURABLE POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE OF NEW YORK VARIABLE LIFE SEPARATE ACCOUNT A (REGISTRANT) AND ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK (DEPOSITOR) The undersigned Director,Chairman of the Board,President and Chief Executive Officer of Allstate Life Insurance Company of New York constitutes and appoints Angela K. Fontana, as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign the following registration statements: File No. 333-148225, 333-100934 and 333-100935 of the Allstate Life of New York Variable Life Separate Account A and Allstate Life Insurance Company of New York, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. April 17, 2015 /s/ MATTHEW E. WINTER Matthew E. Winter Director,Chairman of the Board, President and Chief Executive Officer DURABLE POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE OF NEW YORK VARIABLE LIFE SEPARATE ACCOUNT A (REGISTRANT) AND ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK (DEPOSITOR) The undersigned Director, Vice President and Chief Financial Officer of Allstate Life Insurance Company of New York constitutes and appoints Angela K. Fontana, as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign the following registration statements: File No. 333-148225, 333-100934 and 333-100935 of the Allstate Life of New York Variable Life Separate Account A and Allstate Life Insurance Company of New York, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. April 17, 2015 /s/ MARIO IMBARRATO Mario Imbarrato Director, Vice President and Chief Financial Officer DURABLE POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE OF NEW YORK VARIABLE LIFE SEPARATE ACCOUNT A (REGISTRANT) AND ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK (DEPOSITOR) The undersigned Director,Senior Vice President and ChiefRisk Officer of Allstate Life Insurance Company of New York constitutes and appoints Angela K. Fontana, as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign the following registration statements: File No. 333-148225, 333-100934 and 333-100935 of the Allstate Life of New York Variable Life Separate Account A and Allstate Life Insurance Company of New York, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. April 17, 2015 /s/ HARRY R. MILLER Harry R. Miller Director,Senior Vice President and Chief Risk Officer
